 Case 8:21-cv-00262-CJC-JDE Document 1 Filed 02/09/21 Page 1 of 4 Page ID #:1



1    McGLINCHEY STAFFORD
     Dhruv M. Sharma (SBN 279545)
2    Robert J. Im (SBN 299613)
     18201 Von Karman Avenue, Suite 350
3    Irvine, California 92612
     Telephone: (949) 381-5900
4    Facsimile: (949) 271-4040
     Email:        dsharma@mcglinchey.com
5                  rim@mcglinchey.com
6    Attorneys for Defendant           JPMORGAN           CHASE        BANK,   NATIONAL
     ASSOCIATION
7
8                             UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   ETHAN DANFER-KLABEN; JARO                        Case No.:
     DANFER-KLABEN
11
                    Plaintiffs,                       NOTICE OF REMOVAL OF
12                                                    ACTION UNDER 28 U.S.C. § 1441
          v.
13                                                    [FEDERAL QUESTION
     JPMORGAN CHASE BANK, National                    JURISDICTION]
14   Association
15                  Defendant.                        Superior Court Case No.: 30-2021-
                                                      01179360-SC-SC-CJC
16                                                    Action Filed: January 4, 2021
17             TO ALL INTERESTED PARTIES:
18             PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446,
19   defendant JPMorgan Chase Bank, National Association (“Chase”) hereby removes the
20   above-captioned action brought by plaintiffs Ethan and Jaro Danfer-Klaben
21   (“Plaintiffs”) from the Superior Court of the State of California, in and for the County
22   of Orange (the “Superior Court”), to the United States District Court for the Central
23   District of California, on the basis of federal question jurisdiction.
24   I.        BACKGROUND
25             1.   On or about January 4, 2021, Plaintiffs commenced an action in the
26   Superior Court entitled Ethan Danfer-Klaben, et al. v. JPMorgan Chase Bank, N.A.,
27   Case Number 30-2021-01179360-SC-SC-CJC (the “Superior Court Action”). A true
28
                                                  1
                                  NOTICE OF REMOVAL OF ACTION
     13432026.2
 Case 8:21-cv-00262-CJC-JDE Document 1 Filed 02/09/21 Page 2 of 4 Page ID #:2



1    and correct copy of Plaintiffs’ Complaint (the “Complaint”) is attached hereto as
2    Exhibit A.
3            2.   Chase was served with the Complaint on January 22, 2021. Pursuant to 28
4    U.S.C. § 1446(b), this notice has been timely filed because it is being filed within 30
5    days of Chase’s receipt of the Complaint.
6            3.   As of the date of this notice, Chase has not filed an answer or otherwise
7    responded to the Complaint. Accordingly, Chase is informed and believes that the
8    Complaint attached hereto as Exhibit A constitutes all process, pleadings, and orders
9    in the Superior Court Action that were served on Chase.
10           4.   The Superior Court has scheduled a trial for April 27, 2021. It has not
11   otherwise scheduled or conducted any hearings as of the date of this notice. A true and
12   correct copy of the Superior Court’s docket in the Superior Court Action is attached
13   hereto as Exhibit B.
14           5.   Pursuant to 28 U.S.C. § 1446(d), Chase will promptly give written notice
15   of the removal of the Superior Court Action to all adverse parties and will file a copy
16   of this notice with the Clerk of Orange County Superior Court.
17   II.     VENUE
18           6.   Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the
19   Central District of California is the proper venue for the removed Superior Court Action
20   because it is the judicial district in which the State Court Action is pending.
21   III.    FEDERAL QUESTION JURISDICTION
22           7.   This action is a civil action over which this Court has original jurisdiction
23   under 28 U.S.C. § 1331 because the Complaint requires a determination as to whether
24   Chase violated “laws…of the United States.” See 28 U.S.C. § 1331. Specifically, the
25   Complaint alleges that Chase violated the Fair Credit Reporting Act, 15 U.S.C. § 1681,
26   et seq. (the “FCRA”) and this is enumerated in Plaintiffs’ first, second, and sixth causes
27   of action. (See Complaint, ¶ 3(a) & Item 3 at ¶¶ 1-2, 13-27, & 44-48.) Plaintiffs allege,
28   among other things, that Chase violated the FCRA by: (1) failing to provide them with
                                                 2
                                  NOTICE OF REMOVAL OF ACTION
     13432026.2
 Case 8:21-cv-00262-CJC-JDE Document 1 Filed 02/09/21 Page 3 of 4 Page ID #:3



1    a summary of their rights under the FCRA and a copy of their consumer background
2    reports, prior to taking adverse actions against them; and (2) impermissibly accessing
3    and using their credit report and the information contained therein. (See id.) Because of
4    these claims, the resolution of this action will necessarily require the Court to adjudicate
5    disputed questions of federal law. Therefore, Chase may remove the Superior Court
6    Action to this Court pursuant to the provisions of 28 U.S.C. § 1441. See Beneficial Nat’l
7    Bank v. Anderson, 539 U.S. 1, 6 (2003) (“[A] civil action filed in a state court may be
8    removed to federal court if the claim is one ‘arising under’ federal law”); see also City
9    of Chi. v. Int’l College of Surgeons, 522 U.S. 156, 163 (1997).
10           8.   To the extent Plaintiffs’ Complaint states causes of action that are not
11   based on federal law, this Court has supplemental jurisdiction. This is because any such
12   claims: (i) arise from the same set of operative facts that underlie Plaintiffs’ FCRA
13   claims; and (ii) relate to the same subject matter; namely, Chase’s alleged failure to
14   provide credit-related information to them, and its alleged unpermitted access and usage
15   of Plaintiffs’ credit reports. Accordingly, Plaintiffs’ state-law claims, to the extent they
16   exist, are related to Plaintiffs’ federal question allegations, thereby forming a part of the
17   same case and controversy pursuant to 28 U.S.C. § 1367(a). See also Danner v.
18   Himmelfarb, 858 F.2d 515, 521-22 (9th Cir. 1988).
19   IV.     RESERVATION OF RIGHTS
20           9.   Chase reserves the right to supplement this notice when, and if, additional
21   information becomes available. In addition, Chase reserves all rights, including, but not
22   limited to, defenses and objections as to venue, personal jurisdiction, and service. The
23   filing of this notice is subject to, and without waiver of, any such defense or objection.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  3
                                   NOTICE OF REMOVAL OF ACTION
     13432026.2
 Case 8:21-cv-00262-CJC-JDE Document 1 Filed 02/09/21 Page 4 of 4 Page ID #:4



1            WHEREFORE, Chase prays that the Superior Court Action be removed from
2    the Superior Court to this Court and that this Court assume jurisdiction over – and
3    determine – the action on the merits.
4
5     DATED: February 9, 2021                McGLINCHEY STAFFORD
6
                                             By:   /s/ Dhruv M. Sharma
7                                                DHRUV M. SHARMA
                                                 ROBERT J. IM
8                                            Attorneys for Defendant JPMORGAN
                                             CHASE BANK, NATIONAL
9                                            ASSOCIATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
                                 NOTICE OF REMOVAL OF ACTION
     13432026.2
